         Case 1:20-cr-00063-PGG Document 19 Filed 05/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                               ORDER

JOSE BRITO,                                                        20 Cr. 63 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               Defendant Brito has applied for release on bail. (Dkt. No. 12) The Government

opposes this application. (Dkt. No. 16) A hearing on Brito’s application for bail will take place

on May 13, 2020, at 1:00 p.m. The parties are directed to dial (888) 363-4749 and to use access

code 6212642. The press and public may obtain access to the telephone conference by dialing the

same number and using the same access code.

Dated: New York, New York
       May 5, 2020
